

116 HR 7871 IH: Stop Pilfering Everyone’s Paycheck Protection for Election Results Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7871IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Gibbs introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require political organizations to return any amounts received under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Stop Pilfering Everyone’s Paycheck Protection for Election Results Act.2.Requirement for political organizations to return any amounts received under the paycheck protection programNot later than December 31, 2020, a political organization (as defined in section 527(e) of the Internal Revenue Code of 1986) that received a covered loan under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), shall return any amounts received from such covered loan to the general fund of the Treasury.